DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 26 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-12, 14-17, 19 and 20 are pending for examination.
Claims  stand withdrawn  (see election filed).
Claims 13 and 18 are canceled.
Claims 1, 12 and 17 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 26 July 2022.
Amendments to the drawings have not been submitted with the amendment filed 26 July 2022.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 26 July 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Response to Arguments
Applicant’s amendment and corresponding arguments, see the Remarks, filed 26 July 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see the Remarks, filed 26 July 2022, with respect to the rejection of claims 1-7, 12 and 14-16 under 35 USC § 102(a)(1) as being anticipated by Junghans (US 8286409) have been fully considered and are persuasive.  The rejection of claims 1-7, 12 and 14-16 under 35 USC § 102(a)(1) as being anticipated by Junghans (US 8286409) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see the Remarks, filed 26 July 2022, with respect to the rejection of claims 8-11 under 35 USC § 103 as being unpatentable over Junghans (US 8286409) in view of Devaux (US 8011168) have been fully considered and are persuasive.  The rejection of claims 8-11 under 35 USC § 103 as being unpatentable over Junghans (US 8286409) in view of Devaux (US 8011168) as set forth in the previous Office action has been withdrawn. 
Allowable Subject Matter
Claims 1-12, 14-17, 19 and 20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the method to transfer and place articles into outer packages, which are open at their top and which each receive at least one article group, which is composed of a plurality of articles is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“wherein the spreading out step occurs after a lower edge of the articles or of the group of articles reaches or dips below a top edge of the outer package.”
The closest prior art to Junghans (US 8286409) in view of Devaux (US 8011168) fails to teach or suggest the above quoted limitation in combination with the remaining limitations of claim 1.
Regarding independent claim 12: the subject matter of the apparatus to transfer and place articles into outer packages is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 12 includes the following limitations which, in combination with the other structural limitations set forth in claim 12, are what make the subject matter of claim 12 allowable over the prior art:
“wherein the control device provides that the gripping devices of the handling device with the articles held thereto are compacted before the articles reach an outer package, and they are spread out after the articles dips into the outer package.”
The closest prior art to Junghans (US 8286409) in view of Devaux (US 8011168) fails to teach or suggest the above quoted limitation in combination with the remaining limitations of claim 12.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Accordingly, claims 1-12, 14-17, 19 and 20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        13 August 2022